The opinion of the court was delivered by
Dalrimple, J.
This certiorari is brought to set aside a discharge in insolvency granted by the Common Pleas of Hudson to Buderus, the defendant in certiorari. The only objection to the legality of the proceedings below is, that the debtor failed to give notice of the hearing of his application, to the plaintiffs in certiorari, upon whose execution he had been arrested and imprisoned. I am satisfied, from the evidence presented, that this omission was not intentional. I can very well see how, under the circumstances, the debtor may have been led into the mistake which he'made. The plaintiffs were a firm, composed of three individuals, doing business in tbe city of New York. Two of them were residents of the State of New York. The other resided in the-city of Newark, in this state, but, so far as appears, had no-place of business in this state. The defendant swears that lie-believed that the plaintiffs all resided in New York, and that he assigned this fact before the Pleas, on the hearing of his excuse for not serving the plaintiffs with the notice required by the statute. There is nothing to show that his failure to-notify the plaintiffs was in bad faith or with sinister purpose.. It is well settled, by repeated adjudications, that, under such, circumstances, the debtor was legally entitled to a discharge.. *449The rule is, that the debtor iu insolvency proceedings will not lose his right to a discharge by an accidental omission to give the required notice to one or more creditors. Jay v. Slack, 1 South. 77; Berry v. Arthur, 3 Green 308 ; Hogan v. Hutton, Spenc. 82.
The order brought up is affirmed, with costs.